Motion, insofar as it seeks leave to appeal from the Appellate Division order denying leave to appeal to the Court of Appeals, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from that portion of the December 12, 1996 Appellate Division order that vacated that portion of the April 4, 1996 interim order of Justice Kupferman that ordered certain Appellate Division Justices recused from participating in the appeal to that Court, dismissed upon the ground that that portion of that order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.